DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed April 13, 2022 has been entered.
Response to Amendment
Claims 1-18 have been amended.  Claims 1-18 remain pending in the application and are provided to be examined upon their merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
• Claim 1 recites the limitation "each updated digital record corresponds to one of the plurality of longevity-contingent assets and is indexed in the database by an asset identifier of the corresponding one of the plurality of longevity-contingent assets" in paragraph 11. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "indexed in the database by an asset identifier" or "indexed in the database". 
Claims 2-6 are also rejected on the same grounds due to their dependency on the above-rejected Claim 1.
• Claim 4 recites the limitation "interpreting a payment notification message to detect an identifier of the first longevity-contingent asset" in paragraph 2. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "interpreting a payment notification message to detect an identifier of the first longevity-contingent asset" or "to detect an identifier of the first longevity-contingent asset". 
• Claim 4 recites the limitation "receiving an indication of payment of the payout, wherein the indication of payment of the payout includes the identifier of the first longevity-contingent asset" in paragraph 3. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "the indication of payment of the payout includes the identifier of the first longevity-contingent asset" or "the indication of payment of the payout includes the identifier". 
• Claim 7 recites the limitation "each updated digital record corresponds to one of the plurality of longevity-contingent assets and is indexed in the database by an asset identifier of the corresponding one of the plurality of longevity-contingent assets" in paragraph 15. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "indexed in the database by an asset identifier" or "indexed in the database". 
Claims 8-12 are also rejected on the same grounds due to their dependency on the above-rejected Claim 7.
• Claim 10 recites the limitation "interpreting a payment notification message to detect an identifier of the first longevity-contingent asset" in paragraph 2. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "interpreting a payment notification message to detect an identifier of the first longevity-contingent asset" or "to detect an identifier of the first longevity-contingent asset". 
• Claim 10 recites the limitation "receiving, via the second interface, an indication of payment of the payout, wherein the indication of payment of the payout includes the identifier of the first longevity-contingent asset" in paragraph 3. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "the indication of payment of the payout includes the identifier of the first longevity-contingent asset" or "the indication of payment of the payout includes the identifier". 
• Claim 13 recites the limitation "each updated digital record corresponds to one of the plurality of longevity-contingent assets and is indexed in the database by an asset identifier of the corresponding one of the plurality of longevity-contingent assets" in paragraph 12. each updated digital record corresponds to one of the plurality of longevity-contingent assets and is indexed in the database by an asset identifier of the corresponding one of the plurality of longevity-contingent assets In fact, there is no teaching of: each updated digital record corresponds to one of the plurality of longevity-contingent assets and is indexed in the database by an asset identifier of the corresponding one of the plurality of longevity-contingent assets, anywhere within the Specification or any material(s) incorporated therein by reference. 
Claims 14-18 are also rejected on the same grounds due to their dependency on the above-rejected Claim 13.
• Claim 16 recites the limitation "interpreting a payment notification message to detect an identifier of the first longevity-contingent asset" in paragraph 2. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "interpreting a payment notification message to detect an identifier of the first longevity-contingent asset" or "to detect an identifier of the first longevity-contingent asset". 
• Claim 16 recites the limitation "receiving an indication of payment of the payout, wherein the indication of payment of the payout includes the identifier of the first longevity-contingent asset" in paragraph 3. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "the indication of payment of the payout includes the identifier of the first longevity-contingent asset" or "the indication of payment of the payout includes the identifier". 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-18 are directed to the abstract idea of: Claim 1, a method of using, the method comprises: analyzing a multitude of records representing available longevity-contingent assets for purchase to identify a set of candidate assets such that each candidate asset of the set of candidate assets has a purchase price that is less than a sum of a net present value of a future time-estimated benefit payment of the candidate asset and a net present value of a series of time-certain obligated payments of the candidate asset when the candidate asset is split after purchase to update some of the records to reassign the future time-estimated benefit payment to a benefit entity and to reassign the series of time-certain obligated payments to a sponsor entity, wherein a record[ing] or each available longevity-contingent asset of the multitude of available longevity-contingent assets assigns the future time-estimated benefit payment of the available longevity-contingent asset and the series of time-certain obligated payments of the available longevity-contingent asset to a common entity associated with the available longevity-contingent asset, wherein the analyzing of the multitude of records representing available longevity-contingent assets includes at least one of: determining that the net present value of the future time-estimated benefit payment of the candidate asset is greater upon the split after purchase to reassign the future time-estimated benefit payment from the common entity to the benefit entity, and determining that the net present value of the series of time-certain obligated payments of the candidate asset is greater upon the split after purchase to reassign the series of time-certain obligated payments from the common entity to the sponsor entity; (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) selecting, in accordance with a longevity-contingent asset de-construction approach, records of a subset of available longevity-contingent assets from the set of candidate assets to produce records of selected longevity-contingent assets, wherein the selected longevity-contingent assets of the records of selected longevity-contingent assets are associated with a fair market value for purchase; a record[ing] or each of the selected longevity-contingent assets to produce updated records of a plurality of longevity-contingent assets by: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the record to reassign the future time-estimated benefit payment of the selected longevity-contingent asset from the common entity of the selected longevity-contingent asset to the benefit entity, wherein an aggregate of the future time-estimated benefit payment of each selected longevity-contingent asset is associated with an incremental benefit net present value, and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the record to reassign the series of time-certain obligated payments of the selected longevity-contingent asset from the common entity of the selected longevity-contingent asset to the sponsor entity to produce a plurality of periodic premium payments for the selected longevity-contingent assets, such that a beneficial valuation elevation is created where a sum of the incremental benefit net present value and an incremental liability net present value is greater than the fair market value of the selected longevity-contingent assets, so that improved support is provided for the sponsor entity obligation for the series of time-certain obligated payments of each selected longevity-contingent asset of the plurality of longevity-contingent assets due to the beneficial valuation elevation over direct utilization of the selected longevity-contingent assets, wherein an aggregate of each series of time-certain obligated payments of each selected longevity-contingent asset is associated with the incremental liability net present value; (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) causing the updated records for the plurality of longevity-contingent assets to be stored, wherein each updated record corresponds to one of the plurality of longevity-contingent assets and is of the corresponding one of the plurality of longevity-contingent assets, wherein each updated record includes the longevity-contingent asset de-construction approach and the asset identifier of the corresponding one of the plurality of longevity-contingent assets; detecting indication of a payout of a first future time-estimated benefit payment of a first longevity-contingent asset of the plurality of longevity-contingent assets to produce a payout record; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining a first portion of the payout to associate with the premium cash escrow in accordance with the longevity-contingent asset de-construction approach to update the payout record, wherein the premium cash escrow is utilized to fund an aggregated payment of the plurality of periodic premium payments for the selected longevity-contingent assets on behalf of one or more debtors such that improved support is provided for an obligation of the one or more debtors for the periodic premium payments of each selected longevity-contingent asset of the plurality of longevity-contingent assets due to the beneficial valuation elevation over direct utilization of the selected longevity-contingent assets; determining a second portion of the payout to associate with the benefit cash account based on the first portion of the payout and in accordance with the longevity-contingent asset de-construction approach to further update the payout record, wherein the benefit cash account is associated with one or more benefactors. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 2. The method of claim 1 further comprises: facilitating payment of the first portion of the payout to the premium cash escrow utilizing the further updated payout record; facilitating payment of the second portion of the payout to the benefit cash account utilizing the further updated payout record; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) facilitating the aggregated payment of the plurality of periodic premium payments for the selected longevity-contingent assets utilizing the premium cash escrow and a premium offset from the one or more debtors. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 3. The method of claim 1 further comprises one of: adjusting the longevity-contingent asset de-construction approach to favor increasing the first portion of the payout when a first sum of a first plurality of first portion payouts within a first time frame is less than a first sum of a first subset of the plurality of periodic premium payments for the selected longevity-contingent assets for the first time frame; and adjusting the longevity-contingent asset de-construction approach to favor decreasing the first portion of the payout when a second sum of a second plurality of first portion payouts within a second time frame is greater than a second sum of a second subset of the plurality of periodic premium payments for the selected longevity-contingent assets for the second time frame. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 4, the method of claim 1, wherein the detecting the indication of the payout comprises one or more of: interpreting a payment notification message to detect an identifier of the first longevity-contingent asset; receiving an indication of payment of the payout, wherein the indication of payment of the payout includes the identifier of the first longevity-contingent asset; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) detecting a longevity status change within a record of the first longevity-contingent asset. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 5, the method of claim 1, wherein the determining the first portion of the payout to associate with the premium cash escrow in accordance with the longevity-contingent asset de-construction approach to update the payout record comprises one or more of: (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach includes a surplus approach: when the rive approach includes a surplus approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculating the first portion of the payout such that a sum of a plurality of first portion payouts within a first time frame is greater than a sum of a subset of the plurality of premium payment streams for the first time frame, and (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); the payout record[ing] with the first portion; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach includes a deficit approach: when the rive approach includes a deficit approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculating the first portion of the payout such that the sum of the plurality of first portion payouts within the first time frame is less than the sum of the subset of the plurality of premium payment streams for the first time frame, and (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); the payout record[ing] with the first portion; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach includes a break-even approach: when the rive approach includes a break-even approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculating the first portion of the payout such that the sum of the plurality of first portion payouts within the first time frame is substantially the same as the sum of the subset of the plurality of premium payment streams for the first time frame, and the payout record with the first portion, and (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); the payout record[ing] with the first portion; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach includes a pro rata approach: when the rive approach includes a pro rata approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the first portion of the payout in accordance with a pre-determined percentage of the payout, and the payout record with the first portion, and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the payout record[ing] with the first portion; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach includes a consistency approach: when the rive approach includes a consistency approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the first portion of the payout in accordance with a pre-determined first portion level, and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the payout record[ing] with the first portion. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 6, the method of claim 1, wherein the determining the second portion of the payout to associate with the benefit cash account based on the first portion of the payout and in accordance with the longevity-contingent asset de-construction approach to further update the payout record comprises one or more of: (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a pro rata approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the second portion of the payout in accordance with a pre-determined percentage of the payout, and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the payout record[ing] with the second portion; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a consistency approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the second portion of the payout in accordance with a pre-determined second portion level, and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the payout record[ing] with the second portion; and (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a difference approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the second portion of the payout in accordance with a difference between the payout the first portion of the payout, and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the payout record[ing] with the second portion. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 7, functions to: analyze a multitude of records representing available longevity-contingent assets for purchase to identify a set of candidate assets such that each candidate asset of the set of candidate assets has a purchase price that is less than a sum of a net present value of a future time-estimated benefit payment of the candidate asset and a net present value of a series of time-certain obligated payments of the candidate asset when the candidate asset is split after purchase to update some of the records to reassign the future time-estimated benefit payment to a benefit entity and to reassign the series of time-certain obligated payments to a sponsor entity, wherein a record of each available longevity-contingent asset of the multitude of available longevity-contingent assets assigns the future time-estimated benefit payment of the available longevity-contingent asset and the series of time-certain obligated payments of the available longevity-contingent asset to a common entity associated with the available longevity-contingent asset, wherein the analyzes the multitude of records representing available longevity-contingent assets by at least one of: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining that the net present value of the future time-estimated benefit payment of the candidate asset is greater upon the split after purchase to reassign the future time-estimated benefit payment from the common entity to the benefit entity, and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining that the net present value of the series of time-certain obligated payments of the candidate asset is greater upon the split after purchase to reassign the series of time-certain obligated payments from the common entity to the sponsor entity; (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) select, in accordance with a longevity-contingent asset de-construction approach, records of a subset of available longevity-contingent assets from the set of candidate assets to produce records of selected longevity-contingent assets, wherein the selected longevity-contingent assets of the records of selected longevity-contingent assets are associated with a fair market value for purchase; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a record[ing] or each of the selected longevity-contingent assets to produce updated records of a plurality of longevity-contingent assets by: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the record to reassign the future time-estimated benefit payment of the selected longevity-contingent asset from the common entity of the selected longevity-contingent asset to the benefit entity, wherein an aggregate of the future time-estimated benefit payment of each selected longevity-contingent asset is associated with an incremental benefit net present value, and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the record to reassign the series of time-certain obligated payments of the selected longevity-contingent asset from the common entity of the selected longevity-contingent asset to the sponsor entity to produce a plurality of periodic premium payments for the selected longevity-contingent assets, such that a beneficial valuation elevation is created where a sum of the incremental benefit net present value and an incremental liability net present value is greater than the fair market value of the selected longevity-contingent assets, so that improved support is provided for the sponsor entity obligation for the series of time-certain obligated payments of each selected longevity-contingent asset of the plurality of longevity-contingent assets due to the beneficial valuation elevation over direct utilization of the selected longevity-contingent assets, wherein an aggregate of each series of time-certain obligated payments of each selected longevity-contingent asset is associated with the incremental liability net present value; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) cause the updated records for the plurality of longevity-contingent assets to be stored, wherein each updated record corresponds to one of the plurality of longevity-contingent assets and is of the corresponding one of the plurality of longevity-contingent assets, wherein each updated record includes the longevity-contingent asset de-construction approach and the asset identifier of the corresponding one of the plurality of longevity-contingent assets; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) functions to: detect, indication of a payout of a first future time-estimated benefit payment of a first longevity-contingent asset of the plurality of longevity-contingent assets to produce a payout record; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine a first portion of the payout to associate with the premium cash escrow in accordance with the longevity-contingent asset de-construction approach to update the payout record, wherein the premium cash escrow is utilized to fund an aggregated payment of the plurality of periodic premium payments for the selected longevity-contingent assets on behalf of one or more debtors such that improved support is provided for an obligation of the one or more debtors for the periodic premium payments of each selected longevity-contingent asset of the plurality of longevity-contingent assets due to the beneficial valuation elevation over direct utilization of the selected longevity-contingent assets; and determine a second portion of the payout to associate with the benefit cash account based on the first portion of the payout and in accordance with the longevity-contingent asset de-construction approach to further update the payout record, wherein the benefit cash account is associated with one or more benefactors (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 8, claim 7, wherein further functions to: facilitate payment of the first portion of the payout to the premium cash escrow utilizing the further updated payout record; facilitate payment of the second portion of the payout to the benefit cash account utilizing the further updated payout record; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) facilitate the aggregated payment of the plurality of periodic premium payments for the selected longevity-contingent assets utilizing the premium cash escrow and a premium offset from the one or more debtors. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 9, claim 7, wherein further functions to: adjust the longevity-contingent asset de-construction approach to favor increasing the first portion of the payout when a first sum of a first plurality of first portion payouts within a first time frame is less than a first sum of a first subset of the plurality of periodic premium payments for the selected longevity-contingent assets for the first time frame; or adjust the longevity-contingent asset de-construction approach to favor decreasing the first portion of the payout when a second sum of a second plurality of first portion payouts within a second time frame is greater than a second sum of a second subset of the plurality of periodic premium payments for the selected longevity-contingent assets for the second time frame. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 10, claim 7, wherein the functions to detect the indication of the payout by one or more of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) interpreting a payment notification message to detect an identifier of the first longevity-contingent asset; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving an indication of payment of the payout, wherein the indication of payment of the payout includes the identifier of the first longevity-contingent asset; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) detecting a longevity status change within a record of the first longevity-contingent asset. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 11, claim 7, wherein the functions to determine the first portion of the payout to associate with the premium cash escrow in accordance with the longevity-contingent asset de-construction approach to update the payout record by one or more of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach includes a surplus approach: when the rive approach includes a surplus approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculating the first portion of the payout such that a sum of a plurality of first portion payouts within a first time frame is greater than a sum of a subset of the plurality of premium payment streams for the first time frame, and (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); the payout record[ing] with the first portion; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach includes a deficit approach: when the rive approach includes a deficit approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculating the first portion of the payout such that the sum of the plurality of first portion payouts within the first time frame is less than the sum of the subset of the plurality of premium payment streams for the first time frame, and (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); the payout record[ing] with the first portion; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach includes a break-even approach: when the rive approach includes a break-even approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculating the first portion of the payout such that the sum of the plurality of first portion payouts within the first time frame is substantially the same as the sum of the subset of the plurality of premium payment streams for the first time frame, and (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); the payout record[ing] with the first portion; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach includes a pro rata approach: when the rive approach includes a pro rata approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the first portion of the payout in accordance with a pre-determined percentage of the payout, and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the payout record[ing] with the first portion; and (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach includes a consistency approach: when the rive approach includes a consistency approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the first portion of the payout in accordance with a pre-determined first portion level, and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the payout record[ing] with the first portion. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 12, claim 7, wherein the functions to determine the second portion of the payout to associate with the benefit cash account based on the first portion of the payout and in accordance with the longevity-contingent asset de-construction approach to further update the payout record by one or more of: (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a pro rata approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the second portion of the payout in accordance with a pre-determined percentage of the payout, and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the payout record[ing] with the second portion; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a consistency approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the second portion of the payout in accordance with a pre-determined second portion level, and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the payout record[ing] with the second portion; and (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a difference approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the second portion of the payout in accordance with a difference between the payout the first portion of the payout, and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the payout record[ing] with the second portion. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 13, stores operational instructions that, when executed causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) analyze a multitude of records representing available longevity-contingent assets for purchase to identify a set of candidate assets such that each candidate asset of the set of candidate assets has a purchase price that is less than a sum of a net present value of a future time-estimated benefit payment of the candidate asset and a net present value of a series of time-certain obligated payments of the candidate asset when the candidate asset is split after purchase to update some of the records to reassign the future time-estimated benefit payment to a benefit entity and to reassign the series of time-certain obligated payments to a sponsor entity, wherein a record[ing] or each available longevity-contingent asset of the multitude of available longevity-contingent assets assigns the future time-estimated benefit payment of the available longevity-contingent asset and the series of time-certain obligated payments of the available longevity-contingent asset to a common entity associated with the available longevity-contingent asset, wherein the analyzes the multitude of records representing available longevity-contingent assets by at least one of: determining that the net present value of the future time-estimated benefit payment of the candidate asset is greater upon the split after purchase to reassign the future time-estimated benefit payment from the common entity to the benefit entity, and determining that the net present value of the series of time-certain obligated payments of the candidate asset is greater upon the split after purchase to reassign the series of time-certain obligated payments from the common entity to the sponsor entity; (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) select, in accordance with a longevity-contingent asset de-construction approach, records of a subset of available longevity-contingent assets from the set of candidate assets to produce records of selected longevity-contingent assets, wherein the selected longevity-contingent assets of the records of selected longevity-contingent assets are associated with a fair market value for purchase; a record of each of the selected longevity-contingent assets to produce updated records of a plurality of longevity-contingent assets by: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the record to reassign the future time-estimated benefit payment of the selected longevity-contingent asset from the common entity of the selected longevity-contingent asset to the benefit entity, wherein an aggregate of the future time-estimated benefit payment of each selected longevity-contingent asset is associated with an incremental benefit net present value, and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the record to reassign the series of time-certain obligated payments of the selected longevity-contingent asset from the common entity of the selected longevity-contingent asset to the sponsor entity to produce a plurality of periodic premium payments for the selected longevity-contingent assets, such that a beneficial valuation elevation is created where a sum of the incremental benefit net present value and an incremental liability net present value is greater than the fair market value of the selected longevity-contingent assets, so that improved support is provided for the sponsor entity obligation for the series of time-certain obligated payments of each selected longevity-contingent asset of the plurality of longevity-contingent assets due to the beneficial valuation elevation over direct utilization of the selected longevity-contingent assets, wherein an aggregate of each series of time-certain obligated payments of each selected longevity-contingent asset is associated with the incremental liability net present value; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) cause the updated records for the plurality of longevity-contingent assets to be stored in a of a of the, wherein the is distinct from the, wherein each updated record corresponds to one of the plurality of longevity-contingent assets and is of the corresponding one of the plurality of longevity-contingent assets, wherein each updated record includes the longevity-contingent asset de-construction approach and the asset identifier of the corresponding one of the plurality of longevity-contingent assets; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) stores operational instructions that, when executed causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) detect, indication of a payout first future time-estimated benefit payment of a first longevity-contingent asset of the plurality of longevity-contingent assets to produce a payout record; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) stores operational instructions that, when executed causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine a first portion of the payout to associate with the premium cash escrow in accordance with a longevity-contingent asset de-construction approach to update the payout record, wherein the premium cash escrow is utilized to fund an aggregated payment of the plurality of periodic premium payments for the selected longevity-contingent assets on behalf of one or more debtors such that improved support is provided for an obligation of the one or more debtors for the periodic premium payments of each selected longevity-contingent asset of the plurality of longevity-contingent assets due to the beneficial valuation elevation over direct utilization of the selected longevity-contingent assets; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) stores operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine a second portion of the payout to associate with the benefit cash account based on the first portion of the payout and in accordance with the longevity-contingent asset de-construction approach to further update the payout record, wherein the benefit cash account is associated with one or more benefactors. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 14, claim 13 further comprises: stores operational instructions that, when executed causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) facilitate payment of the first portion of the payout to the premium cash escrow utilizing the further updated payout record; facilitate payment of the second portion of the payout to the benefit cash account utilizing the further updated payout record; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) facilitate the aggregated payment of the plurality of periodic premium payments for the selected longevity-contingent assets utilizing the premium cash escrow and a premium offset from the one or more debtors. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 15, claim 13 further comprises: stores operational instructions that, when executed causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) adjust the longevity-contingent asset de-construction approach to favor increasing the first portion of the payout when a first sum of a first plurality of first portion payouts within a first time frame is less than a first sum of a first subset of the plurality of periodic premium payments for the selected longevity-contingent assets for the first time frame; and adjust the longevity-contingent asset de-construction approach to favor decreasing the first portion of the payout when a second sum of a second plurality of first portion payouts within a second time frame is greater than a second sum of a second subset of the plurality of pperiodic premium payments for the selected longevity-contingent assets for the second time frame. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 16, claim 13, wherein the functions to execute the operational instructions stored to cause to detect the indication of the payout by one or more of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) interpreting a payment notification message to detect an identifier of the first longevity-contingent asset; receiving an indication of payment of the payout, wherein the indication of payment of the payout includes the identifier of the first longevity-contingent asset; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) detecting a longevity status change within a record of the first longevity-contingent asset. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 17, claim 13, wherein the functions to execute the operational instructions stored to cause to determine the first portion of the payout to associate with the premium cash escrow in accordance with the longevity-contingent asset de-construction approach to update the payout record by one or more of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach includes a surplus approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculating the first portion of the payout such that a sum of a plurality of first portion payouts within a first time frame is greater than a sum of a subset of the plurality of premium payment streams for the first time frame, and (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); the payout record[ing] with the first portion; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach includes a deficit approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculating the first portion of the payout such that the sum of the plurality of first portion payouts within the first time frame is less than the sum of the subset of the plurality of premium payment streams for the first time frame, and (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); the payout record[ing] with the first portion; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach includes a break-even approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculating the first portion of the payout such that the sum of the plurality of first portion payouts within the first time frame is substantially the same as the sum of the subset of the plurality of premium payment streams for the first time frame, and (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); the payout record[ing] with the first portion; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach includes a pro rata approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the first portion of the payout in accordance with a pre-determined percentage of the payout, and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the payout record[ing] with the first portion; and (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach includes a consistency approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the first portion of the payout in accordance with a pre-determined first portion level, and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the payout record[ing] with the first portion. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 18, claim 13, wherein the functions to execute the operational instructions stored by the to cause the to determine the second portion of the payout to associate with the benefit cash account based on the first portion of the payout and in accordance with the longevity-contingent asset de-construction approach to further update the payout record by one or more of: (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a pro rata approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the second portion of the payout in accordance with a pre-determined percentage of the payout, and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the payout record[ing] with the second portion; (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a consistency approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the second portion of the payout in accordance with a pre-determined second portion level, and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the payout record[ing] with the second portion; and (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a difference approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the second portion of the payout in accordance with a difference between the payout the first portion of the payout, and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the payout record[ing] with the second portion. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, mathematical calculations. b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1, 7, and 13 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 7 and is described by the steps of independent claim 13. 
Claim 1 (as amended): Specifically with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 1 (as amended) further to the abstract idea includes additional elements of "computer-implemented", "computing system", "a first computing device", "digital [records]", "a digital [record]", "updating, by the first computing device, a digital [record]", "modifying the digital [record]", "a database", "a second computing device of the computing system, wherein the second computing device is distinct from the first computing device", and "indexed in the database by an [asset] identifier". However, independent claim 1 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "computer-implemented", "computing system", "a first computing device", "digital [records]", "a digital [record]", "updating, by the first computing device, a digital [record]", "modifying the digital [record]", "a database", "a second computing device of the computing system, wherein the second computing device is distinct from the first computing device", and "indexed in the database by an [asset] identifier" of independent claim 1 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a computer-implemented method of using … system, the method comprises", "analyzing, by a first computing … to a sponsor entity", "wherein a digital record of … at least one of", "determining that the net present … the benefit entity, and", "determining that the net present … to the sponsor entity", "selecting, by the first computing … market value for purchase", "updating, by the first computing … of longevity-contingent assets by", "modifying the digital record to … net present value, and", "modifying the digital record to … the selected longevity-contingent assets", "so that improved support is … liability net present value", "causing, by the first computing … plurality of longevity-contingent assets", "detecting by the second computing … produce a payout record", "determining, by the second computing … the selected longevity-contingent assets" and "determining, by the second computing … one or more benefactors") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a computer-implemented method of using … system, the method comprises", "analyzing, by a first computing … to a sponsor entity", "wherein a digital record of … at least one of", "determining that the net present … the benefit entity, and", "determining that the net present … to the sponsor entity", "selecting, by the first computing … market value for purchase", "updating, by the first computing … of longevity-contingent assets by", "modifying the digital record to … net present value, and", "modifying the digital record to … the selected longevity-contingent assets", "so that improved support is … liability net present value", "causing, by the first computing … plurality of longevity-contingent assets", "detecting by the second computing … produce a payout record", "determining, by the second computing … the selected longevity-contingent assets", "determining, by the second computing … one or more benefactors" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "updating, by the first computing … of longevity-contingent assets by", "modifying the digital record to … net present value, and", "modifying the digital record to … the selected longevity-contingent assets", "causing, by the first computing … plurality of longevity-contingent assets", "detecting by the second computing … produce a payout record", "determining, by the second computing … the selected longevity-contingent assets", "determining, by the second computing … one or more benefactors" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a computer-implemented method of using … system, the method comprises", "analyzing, by a first computing … to a sponsor entity", "selecting, by the first computing … market value for purchase", "updating, by the first computing … of longevity-contingent assets by", "modifying the digital record to … net present value, and", "modifying the digital record to … the selected longevity-contingent assets", "causing, by the first computing … plurality of longevity-contingent assets", "detecting by the second computing … produce a payout record", "determining, by the second computing … the selected longevity-contingent assets", "determining, by the second computing … one or more benefactors" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "updating, by the first computing … of longevity-contingent assets by", "modifying the digital record to … net present value, and", "modifying the digital record to … the selected longevity-contingent assets", "causing, by the first computing … plurality of longevity-contingent assets", "detecting by the second computing … produce a payout record", "determining, by the second computing … the selected longevity-contingent assets", "determining, by the second computing … one or more benefactors", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 7 (as amended): Particularly with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 7 (as amended) further to the abstract idea includes additional elements of "a computing system", "a first computing device that includes: a first interface; a first local memory; and a first processing module operably coupled to the first interface and the first local memory", "digital [records]", "a digital [record]", "update a digital [record]", "modifying the digital [record]", "a database", "a second computing device of the computing system, wherein the second computing device is distinct from the first computing device", "indexed in the database by an [asset] identifier", and "a second interface; a second local memory that includes the database of the second computing device; and a second processing module operably coupled to the second interface and the second local memory". However, independent claim 7 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a computing system", "a first computing device that includes: a first interface; a first local memory; and a first processing module operably coupled to the first interface and the first local memory", "digital [records]", "a digital [record]", "update a digital [record]", "modifying the digital [record]", "a database", "a second computing device of the computing system, wherein the second computing device is distinct from the first computing device", "indexed in the database by an [asset] identifier", and "a second interface; a second local memory that includes the database of the second computing device; and a second processing module operably coupled to the second interface and the second local memory" of independent claim 7 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a first processing module operably … processing module functions to", "analyze a multitude of digital … to a sponsor entity", "wherein a digital record of … at least one of", "determining that the net present … the benefit entity, and", "determining that the net present … to the sponsor entity", "select, in accordance with a … market value for purchase", "update a digital record of … of longevity-contingent assets by", "modifying the digital record to … net present value, and", "modifying the digital record to … the selected longevity-contingent assets", "so that improved support is … net present value; and" and "cause, via the first interface, … of longevity-contingent assets; and" "a second processing module operably … processing module functions to", "detect, indication of a payout … produce a payout record", "determine a first portion of … selected longevity-contingent assets; and" and "determine a second portion of … one or more benefactors") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a first processing module operably … processing module functions to", "analyze a multitude of digital … to a sponsor entity", "wherein a digital record of … at least one of", "determining that the net present … the benefit entity, and", "determining that the net present … to the sponsor entity", "select, in accordance with a … market value for purchase", "update a digital record of … of longevity-contingent assets by", "modifying the digital record to … net present value, and", "modifying the digital record to … the selected longevity-contingent assets", "so that improved support is … net present value; and", "cause, via the first interface, … of longevity-contingent assets; and", "a second processing module operably … processing module functions to", "detect, indication of a payout … produce a payout record", "determine a first portion of … selected longevity-contingent assets; and", "determine a second portion of … one or more benefactors" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "update a digital record of … of longevity-contingent assets by", "modifying the digital record to … net present value, and", "modifying the digital record to … the selected longevity-contingent assets", "cause, via the first interface, … of longevity-contingent assets; and", "detect, indication of a payout … produce a payout record", "determine a first portion of … selected longevity-contingent assets; and", "determine a second portion of … one or more benefactors" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a first processing module operably … processing module functions to", "analyze a multitude of digital … to a sponsor entity", "select, in accordance with a … market value for purchase", "update a digital record of … of longevity-contingent assets by", "modifying the digital record to … net present value, and", "modifying the digital record to … the selected longevity-contingent assets", "cause, via the first interface, … of longevity-contingent assets; and", "a second processing module operably … processing module functions to", "detect, indication of a payout … produce a payout record", "determine a first portion of … selected longevity-contingent assets; and", "determine a second portion of … one or more benefactors" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "update a digital record of … of longevity-contingent assets by", "modifying the digital record to … net present value, and", "modifying the digital record to … the selected longevity-contingent assets", "cause, via the first interface, … of longevity-contingent assets; and", "detect, indication of a payout … produce a payout record", "determine a first portion of … selected longevity-contingent assets; and", "determine a second portion of … one or more benefactors", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 7 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 13 (as amended): Specifically regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 13 (as amended) further to the abstract idea includes additional elements of "a non-transitory computer readable memory", "a computing system", "a first memory element", "a first processing module", "digital [records]", "a digital [record]", "update a digital [record]", "modifying the digital [record]", "a database", "a transactional computing device of the computing system, wherein the transactional computing device is distinct from the first processing module", "indexed in the database by an [asset] identifier", "second memory element", "a second processing module", "a third memory element", and "a fourth memory element". However, independent claim 13 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a non-transitory computer readable memory", "a computing system", "a first memory element", "a first processing module", "digital [records]", "a digital [record]", "update a digital [record]", "modifying the digital [record]", "a database", "a transactional computing device of the computing system, wherein the transactional computing device is distinct from the first processing module", "indexed in the database by an [asset] identifier", "second memory element", "a second processing module", "a third memory element", and "a fourth memory element" of independent claim 13 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a first memory element that … first processing module to", "analyze a multitude of digital … to a sponsor entity", "wherein a digital record of … at least one of", "determining that the net present … the benefit entity, and", "determining that the net present … to the sponsor entity", "select, in accordance with a … market value for purchase", "update a digital record of … of longevity-contingent assets by", "modifying the digital record to … net present value, and", "modifying the digital record to … the selected longevity-contingent assets", "so that improved support is … net present value; and", "cause the updated digital records … plurality of longevity-contingent assets", "a second memory element that … second processing module to", "detect, indication of a payout … produce a payout record", "a third memory element that … second processing module to", "determine a first portion of … selected longevity-contingent assets; and", "a fourth memory element that … second processing module to" and "determine a second portion of … one or more benefactors") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "analyze a multitude of digital … to a sponsor entity", "wherein a digital record of … at least one of", "determining that the net present … the benefit entity, and", "determining that the net present … to the sponsor entity", "select, in accordance with a … market value for purchase", "update a digital record of … of longevity-contingent assets by", "modifying the digital record to … net present value, and", "modifying the digital record to … the selected longevity-contingent assets", "so that improved support is … net present value; and", "cause the updated digital records … plurality of longevity-contingent assets", "detect, indication of a payout … produce a payout record", "determine a first portion of … selected longevity-contingent assets; and", "determine a second portion of … one or more benefactors" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "a first memory element that … first processing module to", "update a digital record of … of longevity-contingent assets by", "modifying the digital record to … net present value, and", "modifying the digital record to … the selected longevity-contingent assets", "cause the updated digital records … plurality of longevity-contingent assets", "a second memory element that … second processing module to", "detect, indication of a payout … produce a payout record", "a third memory element that … second processing module to", "determine a first portion of … selected longevity-contingent assets; and", "a fourth memory element that … second processing module to", "determine a second portion of … one or more benefactors" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a first memory element that … first processing module to", "analyze a multitude of digital … to a sponsor entity", "select, in accordance with a … market value for purchase", "update a digital record of … of longevity-contingent assets by", "modifying the digital record to … net present value, and", "modifying the digital record to … the selected longevity-contingent assets", "cause the updated digital records … plurality of longevity-contingent assets", "a second memory element that … second processing module to", "detect, indication of a payout … produce a payout record", "a third memory element that … second processing module to", "determine a first portion of … selected longevity-contingent assets; and", "a fourth memory element that … second processing module to", "determine a second portion of … one or more benefactors" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a first memory element that … first processing module to", "update a digital record of … of longevity-contingent assets by", "modifying the digital record to … net present value, and", "modifying the digital record to … the selected longevity-contingent assets", "cause the updated digital records … plurality of longevity-contingent assets", "a second memory element that … second processing module to", "detect, indication of a payout … produce a payout record", "a third memory element that … second processing module to", "determine a first portion of … selected longevity-contingent assets; and", "a fourth memory element that … second processing module to", "determine a second portion of … one or more benefactors", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 13 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Independent Claims: Nothing in independent claims 1, 7, and 13 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 2-6, 8-12, and 14-17 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claim 5: Dependent claim 5 does not include additional elements that are sufficient to integrate the exception into a practical application because, "updating [the payout record]" of dependent claim 5 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("one or more of", "when the rive approach includes a surplus approach", "calculating the first portion of … first time frame, and", "updating the payout record with the first portion", "when the rive approach includes a deficit approach", "calculating the first portion of … first time frame, and", "updating the payout record with the first portion", "when the rive approach includes a break-even approach", "calculating the first portion of … the first portion, and", "updating the payout record with the first portion", "when the rive approach includes a pro rata approach", "establishing the first portion of … the first portion, and", "updating the payout record with the first portion", "when the rive approach includes a consistency approach", "establishing the first portion of … first portion level, and" and "updating the payout record with the first portion") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Moreover, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 5 is ineligible. 
Claim 6: Dependent claim 6 does not include additional elements that are sufficient to integrate the exception into a practical application because, "updating [the payout record]" of dependent claim 6 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("one or more of", "when the longevity-contingent asset de-construction … a pro rata approach", "establishing the second portion of … of the payout, and", "updating the payout record with the second portion", "when the longevity-contingent asset de-construction … includes a consistency approach", "establishing the second portion of … second portion level, and", "updating the payout record with the second portion; and", "when the longevity-contingent asset de-construction … includes a difference approach", "establishing the second portion of … of the payout, and" and "updating the payout record with the second portion") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Moreover, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 5 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Furthermore, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "updating the payout record with the second portion", "updating the payout record with the second portion; and", and "updating the payout record with the second portion" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 5 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 6 is ineligible. 
Claim 11: Dependent claim 11 does not include additional elements that are sufficient to integrate the exception into a practical application because, "updating [the payout record]" of dependent claim 11 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("one or more of", "when the rive approach includes a surplus approach", "calculating the first portion of … first time frame, and", "updating the payout record with the first portion", "when the rive approach includes a deficit approach", "calculating the first portion of … first time frame, and", "updating the payout record with the first portion", "when the rive approach includes a break-even approach", "calculating the first portion of … first time frame, and", "updating the payout record with the first portion", "when the rive approach includes a pro rata approach", "establishing the first portion of … of the payout, and", "updating the payout record with the first portion; and", "when the rive approach includes a consistency approach", "establishing the first portion of … first portion level, and" and "updating the payout record with the first portion") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Furthermore, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 5 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Moreover, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "updating the payout record with the first portion", "updating the payout record with the first portion", "updating the payout record with the first portion", "updating the payout record with the first portion; and", and "updating the payout record with the first portion" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 5 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 11 is ineligible. 
Claim 12: Dependent claim 12 does not include additional elements that are sufficient to integrate the exception into a practical application because, "updating [the payout record]" of dependent claim 12 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("one or more of", "when the longevity-contingent asset de-construction … a pro rata approach", "establishing the second portion of … of the payout, and", "updating the payout record with the second portion", "when the longevity-contingent asset de-construction … includes a consistency approach", "establishing the second portion of … second portion level, and", "updating the payout record with the second portion; and", "when the longevity-contingent asset de-construction … includes a difference approach", "establishing the second portion of … of the payout, and" and "updating the payout record with the second portion") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Furthermore, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 5 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Additionally, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "updating the payout record with the second portion", "updating the payout record with the second portion; and", and "updating the payout record with the second portion" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 5 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 12 is ineligible. 
Claim 14: Dependent claim 14 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a fifth memory element" of dependent claim 14 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("stores operational instructions that, when … second processing module to", "facilitate payment of the first … further updated payout record", "facilitate payment of the second … updated payout record; and" and "facilitate the aggregated payment of … one or more debtors") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Furthermore, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Furthermore, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "stores operational instructions that, when … second processing module to", "facilitate payment of the first … further updated payout record", "facilitate payment of the second … updated payout record; and" and "facilitate the aggregated payment of … one or more debtors" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 1. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 14 is ineligible. 
Claim 15: Dependent claim 15 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a sixth memory element" of dependent claim 15 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("stores operational instructions that, when … second processing module to", "adjust the longevity-contingent asset de-construction … first time frame; and" and "adjust the longevity-contingent asset de-construction … the second time frame") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Moreover, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 14 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Furthermore, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "stores operational instructions that, when … second processing module to", "adjust the longevity-contingent asset de-construction … first time frame; and" and "adjust the longevity-contingent asset de-construction … the second time frame" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 14 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 15 is ineligible. 
Claim 17: Dependent claim 17 does not include additional elements that are sufficient to integrate the exception into a practical application because, "updating [the payout record]" of dependent claim 17 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("one or more of", "when the rive approach includes a surplus approach", "calculating the first portion of … first time frame, and", "updating the payout record with the first portion", "when the rive approach includes a deficit approach", "calculating the first portion of … first time frame, and", "updating the payout record with the first portion", "when the rive approach includes a break-even approach", "calculating the first portion of … first time frame, and", "updating the payout record with the first portion", "when the rive approach includes a pro rata approach", "establishing the first portion of … of the payout, and", "updating the payout record with the first portion; and", "when the rive approach includes a consistency approach", "establishing the first portion of … first portion level, and" and "updating the payout record with the first portion") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Moreover, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 5 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Furthermore, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "updating the payout record with the first portion", "updating the payout record with the first portion", "updating the payout record with the first portion", "updating the payout record with the first portion; and", and "updating the payout record with the first portion" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 5 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 17 is ineligible. 
Claim 18: Dependent claim 18 does not include additional elements that are sufficient to integrate the exception into a practical application because, "updating [the payout record]" of dependent claim 18 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("one or more of", "when the longevity-contingent asset de-construction … a pro rata approach", "establishing the second portion of … of the payout, and", "updating the payout record with the second portion", "when the longevity-contingent asset de-construction … includes a consistency approach", "establishing the second portion of … second portion level, and", "updating the payout record with the second portion; and", "when the longevity-contingent asset de-construction … includes a difference approach", "establishing the second portion of … of the payout, and" and "updating the payout record with the second portion") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Additionally, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 5 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Moreover, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "updating the payout record with the second portion", "updating the payout record with the second portion; and", and "updating the payout record with the second portion" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 5 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 18 is ineligible. 
Claim 2: Dependent claim 2 adds additional method steps of "facilitating, by the second computing … further updated payout record", "facilitating, by the second computing … updated payout record; and" and "facilitating, by the second computing … one or more debtors". However, the additional method steps of dependent claims 2 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 2 is ineligible. 
Claim 3: Dependent claim 3 adds additional method steps of "one of", "adjusting, by the second computing … first time frame; and" and "adjusting, by the second computing … the second time frame". However, the additional method steps of dependent claims 3 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 2 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 3 is ineligible. 
Claim 4: Dependent claim 4 adds additional method steps of "one or more of", "interpreting a payment notification message … the first longevity-contingent asset", "receiving an indication of payment … first longevity-contingent asset; and" and "detecting a longevity status change … the first longevity-contingent asset". However, the additional method steps of dependent claims 4 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 5 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 5 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the "detecting a longevity status change … the first longevity-contingent asset" step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 4 is ineligible. 
Claim 8: Dependent claim 8 adds additional method steps of "facilitate, via the second interface, … further updated payout record", "facilitate, via the second interface, … updated payout record; and" and "facilitate, via the second interface, … one or more debtors". However, the additional method steps of dependent claims 8 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 8 is ineligible. 
Claim 9: Dependent claim 9 adds additional method steps of "adjust the longevity-contingent asset de-construction … first time frame; or" and "adjust the longevity-contingent asset de-construction … the second time frame". However, the additional method steps of dependent claims 9 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 8 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 8 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 9 is ineligible. 
Claim 10: Dependent claim 10 adds additional method steps of "one or more of", "interpreting a payment notification message … the first longevity-contingent asset", "receiving, via the second interface, … first longevity-contingent asset; and" and "detecting a longevity status change … the first longevity-contingent asset". However, the additional method steps of dependent claims 10 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 5 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 5 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the "detecting a longevity status change … the first longevity-contingent asset" step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 10 is ineligible. 
Claim 16: Dependent claim 16 adds additional method steps of "one or more of", "interpreting a payment notification message … the first longevity-contingent asset", "receiving an indication of payment … first longevity-contingent asset; and" and "detecting a longevity status change … the first longevity-contingent asset". However, the additional method steps of dependent claims 16 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 5 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 5 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the "detecting a longevity status change … the first longevity-contingent asset" step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 16 is ineligible. 

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    


Response to Arguments
Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted April 13, 2022 (hereinafter "REMARKS") in response to the Official Correspondence mailed November 11, 2021 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the November 11, 2021 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• Specifically, the Applicant argued: 
"[T]he Applicant has amended claims 1-18 to overcome the rejection. 
"[T]he Applicant submits that the claims are more than a drafting effort designed to gain a monopoly on the newly amended claims as further discussed in the following steps. 
'The Applicant respectfully asserts that the independent claims 1, 7, and 13 integrate the abstract idea into a practical application that improves the technical field of optimizing complex asset selection, by analyzing a multitude of digital records representing available longevity-contingent assets for purchase to identify a set of candidate assets such that each candidate asset of the set of candidate assets has a purchase price that is less than a sum of a net present value of a future time-estimated benefit payment of the candidate asset and a net present value of a series of time-certain obligated payments of the candidate asset when the candidate asset is split after selection and purchase to update some of the digital records to reassign the future time-estimated benefit payment to a benefit entity and to reassign the series of time-certain obligated payments to a sponsor entity such that a beneficial valuation elevation (emphasis added, aka "lift") is created where a sum of an incremental benefit net present value and an incremental liability net present value is greater than a fair market value of the selected longevity-contingent assets. 
'Without the claimed invention, the computing device would merely select assets, e.g., based on FMV alone, without splitting and thus no lift effect. The practical application is described in the originally filed specification as follows [page 11 lines 19-25]: "The selection approaches include one or more of selecting assets that individually produce a highest level of ROI, selecting assets that produce a highest level of cash flow, selecting assets that produce a highest level of lift, selecting assets associated with highest levels of favorable financial contributions weighted by risk (e.g., asset risk, augmenting system risk, and transactional server entity risk), a random selection approach, and any other approach to optimize selection of the assets when considering utilization of deconstructed elements of the assets." (emphasis added). 
"The preceding practical application includes [a] combination of elements in the presently amended claims 1, 7, and 13[.] 
"[T]he Applicant attests that the following combination of elements are not well-understood, routine and conventional, thus provide an inventive concept with significantly more: 
'The Applicant attests that the first limitation of claim 1 above is particularly not well- understood, routine and conventional, thus provides an inventive concept with significantly more: "analyzing a multitude of digital records representing available longevity-contingent assets for purchase to identify a set of candidate assets such that each candidate asset of the set of candidate assets has a purchase price that is less than a sum of a net present value of a future time- estimated benefit payment of the candidate asset and a net present value of a series of time-certain obligated payments of the candidate asset when the candidate asset is split after purchase to update some of the digital records to reassign the future time-estimated benefit payment to a benefit entity and to reassign the series of time-certain obligated payments to a sponsor entity, wherein a digital record of each available longevity-contingent asset of the multitude of available longevity- contingent assets assigns the future time-estimated benefit payment of the available longevity- contingent asset and the series of time-certain obligated payments of the available longevity- contingent asset to a common entity associated with the available longevity-contingent asset" (emphasis added for a key condition NOT found in the industry). 
"As an illustrative real-world example, consider a life insurance policy as the longevity- contingent asset with its death benefit as the future time-estimated benefit payment and its periodic premium payments to a life insurance carrier as the series of time-certain obligated payments. Applicant attests that such an asset is not known to be split in the industry and hence the specific analysis of the first Claim 1 limitation is not known in the industry. Typically, a simple net present value (NPV) of a combination of the policy death benefit and the premium payments produces a NPV as an approximate fair market value (FMV) of the life insurance policy for sale, when the policy is held by the originally insured party. The discount rate of the NPV calculation of the premium payments is a function of risk of non-payment by the originally insured. When the policy is split and the liability to make the premium payments is shifted from the originally insured to the sponsor entity (e.g., a pension sponsor), the NPV is improved due to a lower risk level of non- payment by the sponsor entity with a superior credit rating an associated lower risk of non-payment of premiums. This new effect is a first part of a valuation lift (benefit of the technology) uniquely provided by the invention and NOT found in the industry. 
"[T]he Applicant submits that claims 1-18 recite significantly more than the abstract idea. [T]he output of Step 2B is YES and, accordingly, the claims are patent eligible. 
"[C]laims 1, 7, and 13 are patent eligible. Claims 2-6 are dependent upon claim 1 and introduce additional patentable subject matter. Claims 8-12 are dependent upon claim 7 and introduce additional patentable subject matter. Claims 14-18 are dependent upon claim 13 and introduce additional patentable subject matter. The Applicant believes that the reasons that distinguish claims 1, 7, and 13 over the present rejection are applicable in distinguishing claims 2-6, 8-12, and 14-18 over the same rejection. [] 
"[T]he Applicant believes that claims 1-18 are in condition for allowance and respectfully requests that they be passed to allowance. " 
(REMARKS [as abridged], pp. 22-34). 
Notwithstanding respectively the foregoing, the above-quoted arguments submitted April 13, 2022 at REMARKS pp. 22-34 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Considerably, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Questions of preemption are inherently addressed within the two-part framework from Alice Corp. and Mayo (incorporated into the above depicted § 101 Subject Matter Eligibility Test for Products and Processes as Steps 2A and 2B), and are resolved using this framework to identify preemptive claims. While a preemptive claim may be ineligible, the absence of complete preemption does not establish that a claim is eligible. Contrary to Applicants assertions, all elements within the Applicant's claims were duly considered given their proper weight and attributed with their proper interpretation and applied within the proper tests of the proper factual and legal analyses. Contrary to the Applicant's above-quoted assertions, the Applicant's alleged invention as delineated by the currently pending claims appears to be deeply rooted in the abstract idea. The "field of optimizing complex asset selection", "beneficial valuation elevation" , "highest level of lift", and "first part of a valuation lift" as described and/or claimed are abstract. Regarding "when the candidate asset is split after purchase to update some of the [] records to reassign the future time-estimated benefit payment to a benefit entity and to reassign the series of time-certain obligated payments to a sponsor entity", the limitations as quoted are abstract and are generally linked to intended results for some "digital" records which are recited in later steps in the claim(s) as insignificant extra-solution activity. The Applicant's claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field, rather "the focus of the claims is not on [] an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). See Alice Corp., 134 S. Ct. at 2358: 'Stating an abstract idea "while adding the words 'apply it'" is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of an abstract idea "'to a particular technological environment.'" Bilski, supra, at 610-611, 130 S. Ct. 3218, 177 L. Ed. 2d 792.' Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20170206603 A1 by Al-Masoud; Mezyad M. discloses SYSTEMS AND METHODS FOR MANAGING A TALENT BASED EXCHANGE.
USPAT No. US 6216115 B1 to Barrameda; Benedicto et al. discloses Method for multi-directional consumer purchasing, selling, and transaction management.
USPAT No. US 6220768 B1 to Barroux; Juan Carlos discloses Network asset survey tool for gathering data about node equipment.
USPGPub No. US 20050234821 A1 by Benham, Bret L.  et al. discloses Methods for creating, issuing, managing and redeeming annuity-based retirement funding instruments.
USPGPub No. US 20110196813 A1 by Drake; Stephen discloses Method of Reducing a Tax Liability Incurred by the Receipt of a Distribution Amount.
USPGPub No. US 20080306878 A1 by Elam, II; Charles Phillip et al. discloses METHOD AND SYSTEM FOR ADMINISTERING INDEX-LINKED ANNUITY.
USPGPub No. US 20100256996 A1 by GERBER; James G.C.T. discloses SYSTEM AND METHOD TO PROVIDE FOR AND COMMUNICATE ABOUT SAFER AND BETTER RETURNING ASSET-LIABILITY INVESTMENT PROGRAMS.
USPGPub No. US 20100100502 A1 by Gerber; James G.C.T. discloses SYSTEM AND METHODS TO PROVIDE FOR AND COMMUNICATE ABOUT SAFER AND BETTER RETURNING ASSET-LIABILITY INVESTMENT PROGRAMS.
USPGPub No. US 20080065425 A1 by Giuffre; Sandra et al. discloses Computer-aided transferring of financial consequences.
USPGPub No. US 20090094070 A1 by Harris; Patricia L. et al. discloses SYSTEM AND METHOD FOR PROCESSING AND ADMINISTERING FLEXIBLE GUARANTEED INCOME PAYMENTS.
USPGPub No. US 20160260041 A1 by Horn; Ian G. et al. discloses SYSTEM AND METHOD FOR MANAGING WEB-BASED REFINERY PERFORMANCE OPTIMIZATION USING SECURE CLOUD COMPUTING.
USPAT No. US 6212280 B1 to Howard, Jr.; James L. et al. discloses Apparatus and methods for managing key material in heterogeneous cryptographic assets.
USPAT No. US 8005741 B2 to Jenkins; Cary Porter et al. discloses Pension administration system and method.
USPGPub No. US 20040034586 A1 by Keyes, Tim Kerry  et al. discloses Snapshot approach for underwriting valuation of asset portfolios.
USPGPub No. US 20180218343 A1 by Kolb; Jason et al. discloses SMART CONTRACT EXECUTION ON A BLOCKCHAIN.
USPAT No. US 6963852 B2 to Koresko, V; John J. discloses System and method for creating a defined benefit pension plan funded with a variable life insurance policy and/or a variable annuity policy.
USPGPub No. US 20020099640 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20030115128 A1 by Lange, Jeffrey  et al. discloses Derivatives having demand-based, adjustable returns, and trading exchange therefor.
USPAT No. US 6321212 B1 to Lange; Jeffrey discloses Financial products having a demand-based, adjustable return, and trading exchange therefor.
USPGPub No. US 20130304558 A1 by Lange; Jeffrey S. discloses SYSTEMS AND METHODS FOR  ADMINISTRATION OF FINANCIAL PRODUCTS.
USPAT No. US 8533087 B2 to Lyons; Timothy et al. discloses Pension fund systems.
USPGPub No. US 20100121784 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPAT No. US 6061662 A to Makivic; Miloje S. discloses Simulation method and system for the valuation of derivative financial instruments.
USPGPub No. US 20180165916 A1 by Marantelli; Bernard J. discloses WAGERING APPARATUS, METHODS AND SYSTEMS.
USPGPub No. US 20070094119 A1 by Marques; Jose discloses System and method for improving asset liquidity in a trading exchange network.
USPAT No. US 7752062 B1 to Martin; John A. discloses Pension insurance program methods and systems.
USPAT No. US 8725618 B1 to Menzer; Eric et al. discloses System and method for de-risking a pension fund.
USPGPub No. US 20150081510 A1 by Minnis; Christina et al. discloses Secured Pension Note.
USPGPub No. US 20090048961 A1 by Mott; Antony R. discloses System and method for transferring longevity risk.
USPGPub No. US 20070233594 A1 by Nafeh; John discloses Risk Management Contracts and Method and Apparatus for Trading Same.
USPGPub No. US 20090037311 A1 by Omar; Ralph Mahmoud discloses SYSTEM FOR AND A METHOD OF A MULTIFUNCTION TRANSACTION.
USPGPub No. US 20060143099 A1 by Partlow; Daniel et al. discloses System, method, and computer program for creating and valuing financial insturments linked to average credit spreads.
USPAT No. US 7519552 B2 to Phelps; Robert B. discloses Method of enhancing value of pension system assets.
USPAT No. US 8005739 B1 to Reddy; Stephen David discloses Pension alternative retirement income system.
USPGPub No. US 20120158612 A1 by Robertson; Andrew John discloses System and method for providing financial products.
USPGPub No. US 20070118393 A1 by Rosen; Jonathan D. et al. discloses METHOD OF COMPENSATING AN EMPLOYEE.
USPGPub No. US 20120185408 A1 by Scott; Jason S. et al. discloses CREATING AND MAINTAINING A PAYOUT-READY PORTFOLIO WITHIN AN INVESTMENT PLAN TO GENERATE A SUSTAINABLE INCOME STREAM.
USPGPub No. US 20090192830 A1 by Shemtob; Mark discloses Method and system for determining and selecting a longevity benefit payout.
USPGPub No. US 20150161734 A1 by Shimpi; Prakash discloses INTERACTIVE METHODS AND SYSTEMS FOR CONTROL OF INVESTMENT DATA INCLUDING DEMOGRAPHIC RETURNS.
USPAT No. US 8566206 B2 to Stolerman; Jonathan et al. discloses Pension fund systems.
USPGPub No. US 20180078843 A1 by Tran; Bao et al. discloses SMART DEVICE.
USPGPub No. US 20140330591 A1 by Tyson; Dylan J. discloses Calculation of Premium Amounts for the Generation of an Annuity Based on a Pension Plan.
USPGPub No. US 20140330592 A1 by Tyson; Dylan J. discloses Utilization of a Separate Account and a General Account for the Generation of an Annuity Based on a Pension Plan.
USPGPub No. US 20140330593 A1 by Tyson; Dylan J. discloses Market-Based Adjustment of Premium Amounts for the Generation of an Annuity Based on a Pension Plan.
USPGPub No. US 20040147308 A1 by Walker, Jay S.  et al. discloses System and method for communicating game session information.
USPGPub No. US 20050192086 A1 by Walker, Jay S.  et al. discloses Apparatus, systems and methods for facilitating a payout of a gaming device.
USPGPub No. US 20030199312 A1 by Walker, Jay W.  et al. discloses Methods and apparatus for managing an account to fund benefits for a player.
USPGPub No. US 20070265054 A1 by Walker; Jay S. et al. discloses Apparatus Systems and Methods for Facilitating a Payout of a Gaming Device.
USPGPub No. US 20060084501 A1 by Walker; Jay S. et al. discloses Products and processes for determining a benefit based on patterns of outcomes.
USPGPub No. US 20110131070 A1 by Weiss; Joseph M. discloses METHOD AND SYSTEM FOR A DEFERRED VARIABLE ANNUITY WITH FLEXIBLE BENEFIT PAYMENTS.
USPGPub No. US 20040177022 A1 by Williams, James Benjamin  et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing securitized annuity.
USPGPub No. US 20110078065 A1 by Wingerden; Gerrit Van et al. discloses SYSTEM FOR VOLUME-WEIGHTED AVERAGE PRICE TRADING.
USPGPub No. US 20160117772 A1 by Zhang; Su et al. discloses Centralized and Customized Asset Allocation Recommendation and Planning Using Household Profiling.
    
        
            
                                
            
        
    


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        07/11/2022

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696